In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-13-00157-CR &
                    06-13-00158-CR



         MICHAEL J. GALLOWAY, Appellant

                            V.

              STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 4
                  Dallas County, Texas
       Trial Court Nos. F1054301-K, F1054302-K




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Court reporter Janice Garrett recorded the trial court proceedings in cause numbers 06-

13-00157-CR and 06-13-00158-CR, styled Michael J. Galloway v. The State of Texas, trial court

cause numbers F-1054301-K and F-1054302-K in the Fourth Criminal District Court of Dallas

County, Texas. The reporter’s record was originally due in this case August 23, 2013. Garrett

has not filed a request for an extension of time to file the record and has failed to respond to two

voicemail messages left by our clerk’s office.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        Therefore, we hereby order Janice Garrett to file the reporter’s record in cause numbers

06-13-00157-CR and 06-13-00158-CR, styled Michael J. Galloway v. The State of Texas, trial

court cause numbers F-1054301-K and F-1054302-K, to be received by this Court no later than

Friday, October 4, 2013.

        If the record is not received by October 4, we warn Garrett that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: September 9, 2013




                            3